t c summary opinion united_states tax_court thomas h ploss petitioner v commissioner of internal revenue respondent docket no 1217-01s filed date thomas h ploss pro_se david s weiner for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioner must include certain retirement annuity payments in gross_income ’ some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in wilmette illinois on the date the petition was filed in this case petitioner is an attorney and administrative law judge he was employed by the chicago milwaukee st paul and pacific railroad company milwaukee road from until when his employment was terminated due to the company’s bankruptcy asa result of his employment at milwaukee road petitioner became vested in benefits in the form of an annuity payable upon retirement after petitioner’s employment was terminated in ‘respondent also determined that petitioner received unreported tier railroad retirement benefits which for federal tax purposes are treated in the same manner as social_security_benefits sec_86 the parties agree that petitioner received dollar_figure of such benefits in and that they were reported on petitioner’s tax_return but that they were reported as pension or annuity income rather than as social_security_benefits the portion of these benefits which is correctly includable in gross_income pursuant to sec_86 is computational and will be determined by our holding on the issue in this case milwaukee road was merged into the soo line railroad company soo line and the soo line pension_plan became the successor of the milwaukee road pension_plan in petitioner applied for retirement benefits in the form of an annuity from the soo line pension_plan and in the year in issue petitioner received dollar_figure in benefits therefrom on his federal_income_tax return petitioner did not report any of the benefits received from the soo line pension fund in the statutory_notice_of_deficiency respondent determined that petitioner had unreported pension or annuity income gross_income generally includes income from whatever source derived including income from pensions and annuities sec_61 sec_72 however gross_income does not include that part of any amount_received_as_an_annuity under an annuity_contract which bears the same ratio to such amount as the investment_in_the_contract bears to the expected_return under the contract sec_72 see also sec_72 petitioner argues that no portion of the pension distributions he received in should be taxable because the benefits were funded by contributions made by deductions from the notice_of_deficiency states in one instance that the total pension and annuity income received by petitioner in was dollar_figure and then states in another instance that it was dollar_figure we accept the parties’ stipulation that petitioner received total distributions of dollar_figure q4e- previously taxed earnings_of petitioner petitioner however provides no evidence to support this assertion other than language used by milwaukee road in a document to the effect that petitioner had vested in certain pension benefits petitioner argues that the use of the term vested implies that he made contributions to the plan however the use of this term carries no such implication see eg sec_411 minimum vesting requirements for contributions made by an employer on behalf of an employee under a qualified_plan petitioner asserts that because the alleged contributions to the retirement_plan were made with funds which had already been taxed none of the benefits he now receives from the retirement_plan should be subject_to further taxation however petitioner cites and we find no authority for this proposition assuming arguendo that petitioner in fact made contributions to the pension_plan petitioner may have been entitled to exclude that portion of the benefits he received which represents a ratable portion of his investment in the pension annuity sec_72 d the excluded amount typically would have been a portion of the benefits he received in any given year and not as petitioner argues the entire amount of the benefits id however petitioner has provided no evidence supporting his assertion that he made any contributions and we accordingly have - no way of determining his investment if any in the annuity consequently the full amount of the pension benefits is includable in his income sec 6l a sec_72 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule sec_7491 does not shift the burden_of_proof to respondent in this case because petitioner has provided no credible_evidence with respect to his investment in the annuity sec_7491
